PER CURIAM.
We affirm the trial court’s denial of the former husband’s motion for contempt. However, we direct the trial court to strike paragraphs three through seven of the Order on Respondent’s Motion for Rehearing and Clarification because said provisions are over-broad and lack clarity. If the trial court wishes to outline a procedure for future visitations in light of the former husband’s prior conduct, the order should be clear and comprehensive so that the parties will be aware of their respective responsibilities and the order may readily be enforced.
AFFIRMED, in part; REVERSED, in part; REMANDED.
GRIFFIN, EVANDER and BERGER, JJ., concur.